Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
1. The Applicant’s response to the office action filed on May 13, 2021 has been considered and acknowledged.
                                                  Status of the Application
2.  Claims 1-7, 9-10, 12, 14, 17-21 and 23-26 are pending under examination. Claims 8, 11, 13, 15-16, 22 and 27-30 were cancelled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow. The action is made Final necessitated by the amendment.
Response to Arguments:
3.  With reference to the objection to the specification (sequence identifiers) has been withdrawn in view of the amendment. However, the sequence listing CRF filed on May 13, 2021 is defective.
4. The rejection of claims under 35 USC 112, second paragraph has been withdrawn in view of the amendment.
5. With reference to the rejection of claims under obviousness type of double patenting the Applicant’s arguments and the amendment were fully considered and the rejection has been withdrawn in view of the amendment. However the Applicant’s arguments were found unpersuasive. The amendment introduces new limitations and the rejection has been reapplied to address the amendment. With reference to the Applicant’s arguments drawn to no reasoning or motivation to modify the method of claims in the 

7.  With reference to the rejection of claims under 35 USC 103 as being unpatentable over Haurwitz et al. in view of Dramnac, the arguments were fully considered and withdrawn in view of the amendment. However, as discussed above Haurwitz et al. teach the method of the independent claim 1 and 17 and as discussed in the rejection it would have been obvious to modify the method to include transposon mediated 
8. With reference to the rejection of claims under 35 USC 103 as being unpatentable over Haurwitz et al. in view of Gao et al., the arguments were fully considered and the rejection has been withdrawn in view of the amendment. However, as discussed above Haurwitz et al. teach the method of the independent claim 1 and 17 and use of argonaute protein and as discussed in the rejection it would have been obvious to modify the method to include Ng argonaute protein as taught by Gao et al. For all the above the rejection has been reapplied to address the amendment.
                           New Rejections necessitated by the Amendment
                                          Nonstatutory Double Patenting
9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
A. Claims 1-6, 9-10, 12, 14, 17-20 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US patent 10,577,649 (hereafter ‘649) in view of Haurwitz et al. (WO2014/189628). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-6, 9-10, 12, 14, 17-20 and 23-26 are entirely within the scope of the claims 1-24 of the patent ‘649, specifically the method steps comprising amplifying a 
Haurwitz et al. teach a method using Argonaute protein and single-strand nucleic acid-targeting nucleic acid or guide nucleic acid which is 5’ phosphorylated for cleaving a target double-stranded nucleic acid (see at least para 0003-0006,0883, 0903-0906) wherein Haurwitz et al. teach that the Argonaute protein comprises a domain (MID domain) that binds to 5’ phosphorylated single-strand-targeting nucleic acid sequence and promote cleavage of the target nucleic acid (see entire document, at least para 0883).
           It would have been prime facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of the claims in the patent ‘649 with 5’-phosphorylated single-stranded nucleic acid and Argonaute protein as taught by Haurwitz et al. to develop an improved sensitive method for amplifying target nucleic acid sequences. The ordinary person skilled in the art would have motivated to combine the method as disclosed in the claims of the patent ‘649 with 5’-phosphorylated single-stranded nucleic acid and Argonaute protein as taught by 
 B. Claims 7 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US patent 10,577,649 (hereafter ‘649) in view of Haurwitz et al. (WO2014/189628) and further in view of Gao et al. (Nature Biotechnology, Vol. 34 (7), page 768-773, published online May 02, 2016). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 7 and 21 are entirely within the scope of the claims 1-24 of the patent ‘649 in view of Haurwitz et al. as discussed above in section 9A. However, the claims in the patent ‘649 or Haurwitz et al. did not teach Argonaute protein is a Natronobacterium gregorgi Argonaute (Ng Argonaute).
Gao et al. teach a method comprising use of an Argonaute protein that uses 5’ phosphorylated short single-stranded guide nucleic acids to cleave the targets and most Argonautes associate with single stranded RNAs and have a central role in RNA silencing and mediates RNA Interference (see at least page 768, paragraph 2 in the left hand side column, page 772, paragraph 1 under ‘discussion’ section), wherein Gao et al. teach an Argonaute protein, Natronobacterium gregorgi Argonaute (Ng Argonaute),

It would have been prime facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of the claims in the patent ‘649 in view of Haurwitz et al. with Natronobacterium gregorgi Argonaute (Ng Argonaute as taught by Gao et al. to develop an improved sensitive method for amplifying target nucleic acid sequences. The ordinary person skilled in the art would have motivated to combine the method as disclosed in the claims of the patent ‘649 in view of Haurwitz et al. with NgAgo protein as taught by Gao et al. and have a
reasonable expectation of success that the combination of references would result in an improved method because Gao et al. explicitly taught that the NgAgo protein has low tolerance to guide-target mismatch, and it minimizes the possibilities of cellular oligonucleotides and off-target effects (see entire document, at least page 773, paragraph 1 on the left hand side column) and such a modification of the method is considered obvious over the cited prior art. For all the above, the instant claims are rejection under obviousness type of double patenting.
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
                       Claim Rejections - 35 USC § 102
11. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 9, 12, 17-20, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haurwitz et al. (WO2014/189628).
Haurwitz et al. teach a method of claim 1, for amplifying a target double-stranded nucleic acid comprising: (a) providing a system (nucleic acid-Argonaute protein mix) having a single-stranded nucleic acid or a derivative thereof (designed nucleic acid-targeting nucleic acid or guide nucleic acid, ssDNA or ssRNA guide)) and an Argonaute protein or a variant thereof wherein the single-stranded nucleic acid or the derivative thereof contains a target-specific nucleotide region complementary to a region of a first
strand of the target-stranded nucleic acid (see entire document, at least para 0003-0006, 0766, 0761, 0883, 0902-0906; indicating designed nucleic acid-targeting nucleic acid comprising 5’-phosphorylated end and contains a region complementary to a region of target nucleic acid; and para 0883, 0903 indicate type II ago anchors the 5’ phosphate end of a nucleic acid-targeting nucleic acid and a domain (MID domain) of Argonaute protein binds to guide sequence);

With reference to claim 2, Haurwitz et al. teach that the method further comprises repeating steps (a) to (d) for one or more times (see entire document, at least para 0761).
With reference to claims 3-4, Haurwitz et al. teach that the target double-stranded nucleic acid is linearly or exponentially amplified (see at least para 0761, 0902-0906).
  With reference to claims 5-6, Haurwitz et al. teach that the target nucleic acid is a double-stranded DNA or a double-stranded RNA (see at least para 0902-0906, 0761).
  With reference to claim 9, Haurwitz et al. teach that the 5’ phosphorylated single-stranded nucleic acid is a single-stranded DNA of less than 25 nucleotides (see at least para 0738, 0883, 0902-0906).

        Haurwitz et al. teach a method of claim 17, for amplifying a target double-stranded nucleic acid comprising: (a) providing a first system ((nucleic acid-Argonaute protein mix) having a first 5’ phosphorylated single-stranded nucleic acid or a derivative thereof and a first Argonaute protein or a variant thereof, wherein the first 5’ phosphorylated single-stranded nucleic acid or the derivative thereof contains a target-specific nucleotide region complementary to a region of a first strand of the target-stranded nucleic acid (see entire document, at least para 0003-0006, 0015, 0475-0476, 0761, 0902-0911); (b) providing a second system (nucleic acid-Argonaute protein mix) having a first 5’ phosphorylated single-stranded nucleic acid or a derivative thereof and a second Argonaute protein or a variant thereof, wherein the second 5’ phosphorylated single-stranded nucleic acid or the derivative thereof contains a target-specific nucleotide region complementary to a region of a second strand of the target-stranded nucleic acid (see entire document, at least para 0005-0006, 0015, 0475-0476, 0761, 0902-0911); (c) contacting the target double-stranded nucleic acid with the first system to form a complex comprising a first displaced region of the second strand of the target double-stranded nucleic acid and the second system to form a second complex comprising a second displaced region of the first strand of the target double-stranded nucleic acid (see para 0005-0006, 0010, 0015, 0475-0476, 0761, 0902-0906);  (d) hybridizing a first primer to the first displaced region wherein the first primer comprises a complementary sequence to the first displaced region and hybridizing a second primer to the second displaced region wherein the second primer comprises complementary 
            With reference to claim 18, Haurwitz et al. teach that the method further comprises repeating steps (a) to (d) for one or more times (see at least para 0761, 0902-0906).
             With reference to claims 19-20, Haurwitz et al. teach that the target nucleic acid is a double-stranded DNA or a double-stranded RNA (see para 0902-0906, 0761).
With reference to claim 23, Haurwitz et al. teach that the first and the second 5’ phosphorylated single-stranded nucleic acids are a single-stranded DNA of less than 25 nucleotides (see para 0738, 0883, 0902-0906). 
With reference to claim 26, Haurwitz et al. teach that the polymerase is a strand-displacing polymerase (see at least para 0676). For all the above, the claims are anticipated.
                       Claim Rejections - 35 USC § 103
12. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
        A. Claims 10, 14 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Haurwitz et al. (WO2014/189628) in view of Drmanac et al. (US 2014/0323316). 
         Haurwitz et al. teach a method for amplifying a double-stranded nucleic acid as discussed above in section 11.
Haurwitz et al. did not teach transposase mediated transposon end composition to undergo transposition, fragmenting target nucleic acid and incorporating a universal primer sequence into each of the target nucleic acid fragments.
Drmanac et al. teach a method for multiple tagging of individual long DNA fragments wherein the method comprises combining nucleic acid fragments with tag-containing sequences comprising transposon ends under conditions that are suitable for transposition of the tag-containing sequences into each long fragments and fragmenting of long fragments and incorporating universal primers (common sequences) into the target nucleic acid fragments (see entire document, at least para 0020, 0025-0027, 0099-0108, 0145).
It would have been prime facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Haurwitz et al. with transposase mediated fragmenting and incorporating universal primer sequence as taught by Drmanac et al. to develop an improved sensitive method for amplifying target nucleic acid sequences. The ordinary person skilled in the art would have motivated to 
B. Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haurwitz et al. (WO2014/189628) in view of Gao et al. (Nature Biotechnology, Vol. 34 (7), page 768-773, published online May 02, 2016).
Haurwitz et al. teach a method for amplifying a double stranded nucleic acid as discussed above 11.
However, Haurwitz et al. did not teach said Argonaute is protein is Natronobacterium gregorgi Argonaute (Ng Argonaute).
With reference to claim 7 and 21, Gao et al. teach a method comprising use of an Argonaute protein that uses 5’ phosphorylated short single-stranded guide nucleic acids to cleave the targets and most Argonautes associate with single stranded RNAs and have a central role in RNA silencing and mediates RNA Interference (see at least page 768, paragraph 2 in the left hand side column, page 772, paragraph 1 under ‘discussion’ section), wherein Gao et al. teach an Argonaute protein,  Natronobacterium gregorgi 
It would have been prime facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Haurwitz et al. with NgAgo protein as taught by Gao et al. to develop an improved sensitive method for amplifying target nucleic acid sequences. The ordinary person skilled in the art would have motivated to combine the method taught by Haurwitz et al. with NgAgo protein as taught by Gao et al. and would have a reasonable expectation of success that the combination of references would result in efficient gene editing because Gao et al.
explicitly taught that the NgAgo protein has low tolerance to guide-target mismatch, and it minimizes the possibilities of cellular oligonucleotides and off-target effects (see entire document, at least page 773, paragraph 1 on the left hand side column) and such a modification of the method is considered obvious over the cited prior art.
                                            Conclusion
               No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637